DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed October 14, 2022 in response to the Office Action of April 14, 2022, is acknowledged and has been entered. Claims 1-15, 17-23, 25-37 are now pending. Claims 1-14, 22, 23, and 35 remain withdrawn. Claim 37 is new. Claims 15, 17-21, 25-34, 36, and 37 are currently being examined as drawn to the elected species of:
E.	CTLA-4 and PD-1 checkpoint inhibitors;
F.	cyclophosphamide;
G.	method NOT further comprising administration of nucleic acid drugs;
H.	method further comprising a step of ablating at least a portion of the tumor and by cryoablation.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 15, 17-20, 25-28, 33, 34, and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (Journal for ImmunoTherapy of Cancer, 2015, 3(Suppl 2):P142) in view of Marabelle et al (Annals of Oncology, 2017, 28(Supplement 12): xii33-xii43); Levy et al (Journal of Pharmacology and Experimental Therapeutics, 2009, 330:596-601); Mkrtichyan et al (Eur. J. Immunology, 2011, 41:2977-2986); and Celikoglu et al (Lung Cancer, 2008, 61:1-12).
Rosenberg et al demonstrates successfully treating cancer patients having two different cancer types and metastases by:
(a) image guided cryoablation of the cancer tumor; followed by
(b) intratumorally administering two checkpoint inhibitor antibodies, anti-PD-1 antibody pembrolizumab, and anti-CTLA-4 antibody ipilimumab using an injection device, wherein the treatment of the primary tumor resulted in regression of secondary metastatic nodules at a distant site (abscopal effect) (Figures). Rosenberg teach that image guided cryoablation of cancer destroys tumor tissues and activates tumor-specific T cells by increasing the presentation of tumor antigens and causing the release of “danger signals” to stimulate the immune system, however the development of a systemic anti-cancer immune response may be restrained by immune checkpoint inhibitors. USDA-approved antibody drugs ipilimumab and nivolumab are inhibitors of CTLA-4 and PD-1. These antibodies block checkpoint receptors and promote tumor rejection (Background). Rosenberg teach that in their human case studies, they offer proof-of-concept in multiple tumor types that intra-tumoral CTLA-4 and PD-1 blockade combined with cryoablation of a primary tumor can cause regression of secondary tumors at a distant site (Methods). Rosenberg teach that previously, it was known that secondary tumors are likely unaffected by cryoablation alone, but the combination treatment of cryoablation of primary tumor mass and intratumoral administration of checkpoint inhibition caused complete cancer regression and tumor rejection. Rosenberg teach the combined therapy enhances anti-tumor immunity and rejection of tumor metastasis (i.e., abscopal effect) (Results).
Rosenberg et al does not teach further intratumorally administering cyclophosphamide or that the cancer treated is lung or colon cancer. 
Marabelle et al review known methods of intratumoral immunotherapy. Marabelle et al teach the advantages of intratumoral/local administration of immunotherapies including:
(1) avoiding systemic toxicities, wherein local delivery allows multiple combinations of immunotherapies while preventing systemic exposure and off-target toxicities;
(2) triggering an immune response against the relevant neo-antigens of tumor-associated epitopes of a given cancer, therefore triggering an immune response against the relevant neo-antigens or tumor-associated antigens without the need for their characterization;
(3) inducing a strong priming of the cancer immunity locally while generating a systemic (abscopal) tumor response that acts against distant/metastatic tumor sites; and
(4) requiring a lower amount of medicine per patients due to local direct delivery to the tumor (abstract; Figure 1; p. xii33, col. 1 to xii35, col. 1; p. xii37, col. 2 to p. xii38, col. 2; Table 2). Marabelle et al suggest intratumoral combination immunotherapy to include cytotoxic therapies, checkpoint inhibitor monoclonal antibodies, and cytokines, wherein the aim of combined therapy function is to: 
(1) provide tumor antigen release (such as using radiotherapy, RFA, or cryotherapy); 
(2) enhance tumor antigen presentation (such as using cytokines); 
(3) activate immune effector cells (such as using co-inhibitory monoclonal antibodies PD-1, LAG3, etc., antibodies); and 
(4) blocking/depleting immunosuppressive cells such as Tregs (regulatory T cells) (such as using CTLA-4 antibodies or chemotherapy). Combination intratumoral immunotherapy would address these steps necessary for efficient T-cell priming (Table 4; p. xii40; Figure 2). 
Levy et al teach that cryoablation of tumor masses releases intact tumor antigens and can induce a protective antitumor immunity, but has limited efficacy in the treatment of established metastatic cancer. Levy teach that the ability of tumor-bearing hosts to mount an immune responded to tumor antigens is down-regulated by regulatory T cells (Tregs). Cryoablation effectively converts tumor tissue into an autologous tumor vaccine and stimulates T cell responses, however, Tregs are actively recruited by and induced by tumors to block the priming and/or effector function of anti-tumor T cells, thereby inhibiting the efficacy of therapeutic cancer vaccines (p. 599, col. 1 to p. 600, col. 2).  Cyclophosphamide is an alkylating agent used to treat cancer and has been demonstrated to mitigate suppression of antitumor immunity through the effects on Tregs (p. 596-597, col. 1). Cyclophasphamide enhances apoptosis of Tregs and allows for a more vigorous antitumor response (p. 600, col. 1).  Levy teach and demonstrate that adding cyclophosphamide therapy to cryoablation of tumors results in an induction of systemic antitumor immunity, cured a fraction of their mouse models with established metastatic disease, cured animals resisted tumor challenge, and treatment was associated with a significant decrease in Treg cells (abstract; Results).  Levy et al suggest using immunomodulatory approaches, such as monoclonal antibodies, in combination with cryoablation and cyclophosphamide as an immunotherapeutic strategy that can affect the progression of metastatic disease in patients (p. 601, col. 1).
Mkrtichyan et al teach and demonstrate that anti-PD-1 antibody synergizes with cyclophosphamide to induce potent anti-tumor vaccine effects. Treg cell depletion by low dose cyclophosphamide combined with tumor vaccine induced synergistic antigen-specific immune responses, significantly increased the number of vaccine-induced tumor-infiltrating CD8+ T cells. Further, combining cyclophosphamide treatment with anti-PD-1 antibody therapy in the setting of a vaccine resulted in a significant synergistic decrease of splenic and tumor-infiltrated Treg cells. Anti-PD-1 antibody prolongs Treg-cell inhibition induced by cyclophosphamide (abstract; p. 2978, last paragraph of col. 1; Results). Based on the synergistic outcome of their results, Mkrtichyan et al suggest combining multiple strategies to target several tumor-mediated immune inhibitory mechanisms (abstract; p. 2983, col. 2 last paragraph).
Celikoglu et al teach and demonstrate that intratumoral delivery of chemotherapy provides advantages of:
(1) precise delivery of cancer drugs to and within the tumor;
(2) complete prefusion of the lesion;
(3) dramatically high intratumor drug concentrations than possible with conventional systemic therapy, 
(4) virtually none of the toxic side effects which normally occur with conventional systemic chemotherapy; and
(5) potential for tumor-specific immune response that activates tumor-specific T cells and can achieve a vaccine-like therapeutic response and eradicate systemic metastasis (abstract; section 3.2). Celikoglu et al review several clinical studies intratumorally administering chemotherapy where response rates were significantly higher than controls, patients were completely cured, and survival was significantly prolonged (section 2.4). Celikoglu et al teach that previous animal studies intratumorally administering chemotherapy or intratumorally administering chemotherapy with immunotherapy resulted in eradication of the injected tumor as well as disseminated disease (abscopal effect) (p. 5, col. 2). Celikoglu et al teach previous clinical studies demonstrated successful ultrasound guided intratumoral chemotherapy of a variety of cancers using 5-FU, methotrexate, and cyclophosphamide (p. 6, col. 1). Celikoglu et al teach clinical studies on the subject of neoadjuvant intratumoral cryotherapy prior to surgery in lung cancer and early prostate cancer have demonstrated that relapse with metastases occurs much less often in patients treated preoperatively with intratumoral cryotherapy (p. 9, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add cyclophosphamide/chemotherapy to the intratumoral administration method of Rosenberg et al.  One would have been motivated to in order to: (1) treat cancer, enhance anti-tumor immune responses, and reduce Tregs, as taught by all of the cited references; (2) gain the advantages of intratumoral administration of therapies/chemotherapeutics listed and taught by Marabelle et al and Celikoglu et al; (3) because Marabelle et al suggest intratumoral combination immunotherapy to include cytotoxic therapies and checkpoint inhibitor monoclonal antibodies; (4) because Marabelle et al suggest combining intratumoral therapies to: provide tumor antigen release (such as cryotherapy);  activate immune effector cells (such as using checkpoint inhibitor antibodies against PD-1); and blocking/depleting immunosuppressive cells such as Tregs (regulatory T cells) (such as using CTLA-4 antibodies or chemotherapy) that are necessary for efficient T-cell priming; (5) Levy et al suggest adding cyclophosphamide therapy to cryoablation in order to reduce Treg cells that suppress the anti-tumor immune response and suggest using immunomodulatory approaches, such as monoclonal antibodies, in combination with cryoablation and cyclophosphamide as an immunotherapeutic strategy that can affect the progression of metastatic disease in patients; and (6) Mkrtichyan et al teach cyclophosphamide reduces Tregs, cyclophosphamide treatment combined with anti-PD-1 antibody therapy in the setting of a vaccine resulted in a significant synergistic decrease of splenic and tumor-infiltrated Treg cells, and based on the synergistic outcome of their results, Mkrtichyan et al suggest combining multiple strategies to target several tumor-mediated immune inhibitory mechanisms
One of ordinary skill in the art would have a reasonable expectation of success to add cyclophosphamide/chemotherapy to the intratumoral administration method of treating cancer taught by Rosenberg et al given: (1) Celikoglu et al teach and demonstrate intratumoral administration of chemotherapy, including cyclophosphamide, is known, clinically practiced, and results in response rates significantly higher than controls, patients completely cured, survival significantly prolonged, reduces relapse with metastases, and eradication of metastasis (abscopal effect); (2) Levy et al successfully demonstrated cyclophosphamide therapy added to cryoablation of tumors results in an induction of systemic antitumor immunity, cured a fraction of their mouse models with established metastatic disease, cured animals resisted tumor challenge, and treatment was associated with a significant decrease in Treg cells that are known to suppress anti-tumor immune response; (3) Mkrtichyan et al demonstrated combining cyclophosphamide treatment with anti-PD-1 antibody therapy in the setting of a vaccine resulted in a significant synergistic decrease of splenic and tumor-infiltrated Treg cells that are known to suppress anti-tumor immune response. Given the known and established functions of cyclophosphamide in the treatment of cancer and reduction of Tregs, and its known combined and synergistic effects with cryoablation or checkpoint inhibition anti-PD-1 antibody, one of ordinary skill in the art would have recognized that the results of the combination would predictably treat cancer, reduce Tregs, enhance anti-tumor immune responses, and have additive or synergistic effects through the combination of agents. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat any form of solid tumor in the method of Rosenberg et al including lung or colon cancer. One would have been motivated to and have a reasonable expectation of success to because: (1) Rosenberg et al teach their studies provide a proof-of-concept in multiple tumor types that intra-tumoral CTLA-4 and PD-1 blockade combined with cryoablation of a primary tumor can cause regression of secondary tumors at a distant site; (2) Celikoglu et al teach successful intratumoral chemotherapeutic delivery and treatment of lung cancer; and (3) Levy et al teach and demonstrate successful treatment of a colon cancer model by combining cyclophosphamide with cryoablation.


3.	Claims 21, 29-32, and 37 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (Journal for ImmunoTherapy of Cancer, 2015, 3(Suppl 2):P142); Marabelle et al (Annals of Oncology, 2017, 28(Supplement 12): xii33-xii43); Levy et al (Journal of Pharmacology and Experimental Therapeutics, 2009, 330:596-601); Mkrtichyan et al (Eur. J. Immunology, 2011, 41:2977-2986); and Celikoglu et al (Lung Cancer, 2008, 61:1-12) as applied to claims 15, 17-20, 25-28, 33, 34, and 36 above, and further in view of US Patent Application Publication 2019/0269726, Gjertsen et al, claiming priority to Oct. 26, 2016; Waitz et al (Cancer Research, 2012, 72:430-439); De Baere et al (Journal of Thoracic Oncology, 2015, 10:1468-1474); Chen et al (Cancer Gene Therapy, 200, 14:935-944); Boas et al (Cardiovasc Intervent Radiol, 2017, 40:761-768); and US Patent 10,980,859,  Hu et al claiming priority to 2016.
Rosenberg et al; Marabelle et al; Levy et al; Mkrtichyan et al; and Celikoglu et al (the combined references) teach a method of treating a tumor or cancer in a patient comprising cryoablating the tumor and intratumorally administering to the patient at least two immune checkpoint inhibitors and a chemotherapeutic, cyclophosphamide, as set forth above.
The combined references do not teach:
The PD-1 antibody is administered at a concentration of about 0.5 to about 20 mg/ml and the CTLA-4 antibody is administered at a concentration of about 0.5 to about 10 mg/ml;
Ablation using a single probe with a total ablating time of no more than 5 minutes;
Ablation carried out to temperatures of about -35 to about -45°C;
Ablation using a single probe with a diameter of no more than 1mm;
Using the same device to administer the composition by injection and carry out ablation.
Gjertsen et al teach a method for treating a tumor or cancer in a patient comprising administering to the patient therapeutically effective amounts of:
(a) partial ablation of a tumor by cryoablation of the tumor to -40°C in a minimally invasive manner (claims 1, 16-18; [93]; [102-105];  Example 2);
(b) checkpoint inhibitor antibody such as CTLA-4 antibody ipilimumab or PD-1 antibody ([1]; [46]; [63-68]; Example 4; claims 1, 5-7, 9-12); and
(c) cyclophosphamide (claims 24 and 25; [129]; [137-145]; [185]; Example 5);
wherein administration of the checkpoint inhibitor antibody is intratumoral and after cryoablation ([68]; [83]; [150]; [161]; [173]; Example 4;[182]; [198]); wherein the CTLA-4 antibody is administered in a concentration of 5 mg/ml and using an injection device syringe with an 18 gauge needle which is 1.27 mm in diameter (Example 4; [182]); wherein cyclophosphamide is administered together with the checkpoint inhibitor ([139]); wherein the cancer is prostate cancer or colorectal cancer (claim 19, 21); wherein the cancer is metastatic (Examples 6 and 8; [110]). Gjertsen et al teach intratumorally administering CTLA-4 antibody ipilimumab at a concentration of 5mg/ml ([182]).
Waitz et al teach combining CTLA-4 antibody therapy with cryoablation of a prostate cancer model that enhanced antitumor immunity and rejected tumor metastasis (abstract), wherein cryoablation was carried out using a commercially available cryoprobe system and a 1.7 mm diameter probe delivered cryoablation for 1 to 2 minutes (p. 433, col. 1). 
De Baere et al teach cryoablation of small metastatic tumors using 1.5 mm diameter cryoablation needle for a 3 minute application of cryoablation (p. 1469, col. 2; Figure 1), wherein a range of 1 to 5 probes was used for cryoablation depending on tumor size (p. 1471, col. 1).
Chen et al teach successful intratumoral delivery of cyclophosphamide using a single 30 gauge needle (diameter <1 mm) with syringe pump (p. 936, col. 2).
Boas et al teach considerations in cryoablation of tumors, such as reducing damage to adjacent structures (p. 761, col. 2 to p. 762, col. 1). Boas et al teach motivation to conduct smaller areas of cryoblation by using a single probe and shorter ablation times for smaller tumors in order to avoid damage to surrounding structures (p. 762, col. 1).
Hu et al teach a single device for enhancing systemic immunotherapy of tumors comprising a first unit that is used for releasing tumor antigens at a tumor site in a patient, such as cryotherapy; and a third unit that increases the level of antigen-presenting cells and immune effector cells by delivering immunomodulatory agents such as PD-1 or CTLA-4 antibodies (col. 4, lines 17-57; col. 5, lines 30-57; col. 7, lines 31-60).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the CTLA-4 antibody or PD-1 antibody at a concentration of 5 mg/ml in the range of about 0.5 to about 10 mg/ml. One would have been motivated to and have a reasonable expectation of success to given Gjertsen et al teach and demonstrate administering a checkpoint inhibitor antibody at a concentration of 5 mg/ml intratumorally, and the cited references teach the known function of CTLA-4 and PD-1 antibodies as checkpoint inhibitors, and that intratumoral administration and tumor treatment is successful. Given the known therapeutic function of PD-1 and CTLA-4 antibodies, and known intratumoral administration of a checkpoint inhibitor antibody at a concentration of 5 mg/ml, one of ordinary skill in the art could have pursued administration of PD-1 and CTLA-4 checkpoint inhibitor antibodies at a concentration of 5 mg/ml and the results would have been predictable.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use a single probe < 1mm in diameter and to deliver cryoablation of no more than 5 minutes and cryoablation to -40°C in the method of the combined references. One would have been motivated to and have a reasonable expectation of success to given the cited references teach and suggest using smaller probes, fewer probes, cryoablation temperatures to -40°C, and shorter ablation time for treating smaller tumors in order to reduce the damage of surrounding organs, and given the cited reference demonstrate the success and availability of smaller probes, fewer probes and shorter ablation times in drug delivery and cryoablation.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize a single injection device with ablation module to deliver the immunomodulatory drugs and cryoablation in the method of the combined references. One would have been motivated to and have a reasonable expectation of success to given Hu et al suggest a single device can comprise units for delivering cryotherapy and immunodulatory drug delivery for tailored tumor immune therapy and given the cited references teach units for delivering cryoablation or intratumoral drug delivery are known, successfully used, and commercially available.


Response to Arguments
4.	Applicants point to the Littrup declaration filed under CFR 1.132 and argue that Rosenberg would not be seen as suitably showing cryoablation or tumor regression to one skilled in the art, and thus could not be seen as suitably showing a successful demonstration of cryoablation in combination of intratumoral administration of checkpoint inhibitors and abscopal effect and compete cancer regression. 
With regard to Rosenberg, the Littrup declaration states that in Patient #1 of Figures 1-3, cryoablation was not performed because Figure 2 depicts a radiofrequency needle with tines in the tumor, which is not cryoablation. Applicants argue Rosenberg does not show cryoablation.

5.	The arguments have been considered but are not persuasive. The title of the Rosenberg reference is “Image guided cryoablation of cancer with intra-tumoral injection of anti-CTLA-4 and PD-1 immune checkpoint inhibitors”. 
The legend of Figure 2 states: “Image above is a CT scan performed during the ablation procedure demonstrating ablation needle with a right upper lobe lesion”. Page 4 states “In our human case studies, we offer a proof-of-concept in multiple tumor types that intra-tumoral CTLA-4 and PD-1 blockade combined with cryoablation of a primary tumor can cause regression of secondary tumors at a distant site.” 
The legend of Figure 4 states: “A subsequent CT scan demonstrated numerous lung nodules (>20) and a large L5 vertebral body mass. The patient was then treated with cryoablation of the L5 mass with intratumoral injection of Ipilimumab and Nivolumab into the ablated tumor site.” 
The legend of Figure 6 states: “CT scan during ablation procedure demonstrating Cryoablation of L5 mass.” 
There is no mention of radiofrequency ablation anywhere in the reference, and applicants have not provided any objective evidence to contradict the disclosure and Figures of the reference as teaching or demonstrating cryoablation. 
	Applicants have not argued against Figure 6 as demonstrating intratumoral cryoablation procedure.
	Further, although Applicant’s Littrup declaration directly contradicts the disclosure and Figures of Rosenberg as not teaching and demonstrating cryoablation, instant claims 15, 17-21, 25-27, 32-34, and 36 are not limited to ablation by cryoablation. Claims 15, 17-21, 25-27, 32-34, and 36 broadly encompasses any form of ablation, including radiofrequency ablation that Applicants assert appears in Figure 2 of Rosenberg, thus radiofrequency ablation would be encompassed by the instantly claimed method.

6.	Applicants point to the Littrup declaration and argue that the images for Patient #1 in Rosenberg Figures 2 and 3 do not match up at anatomic levels for pre and post-treatment PET/CT images to properly demonstrate tumor regression and regression of metastatic sites (abscopal effect). 


7.	The arguments have been considered but are not persuasive because Applicants and the declaration are arguing a direct contradiction to the disclosure of Rosenberg with no objective evidence to support their contradiction. The sampling of images published, that do not meet Applicant’s standards, do not discredit, teach away from, or negate the explicit disclosure in Rosenberg of methods for treating tumors and inducing abscopal effect by intratumoral cryoablation and intratumoral administration of PD-1 and CTLA-4 checkpoint inhibitors. Rosenberg explicitly teaches their combination treatment was sufficient to cause complete cancer regression and tumor rejection, and regression of secondary tumors at a distant site, and their results suggest that combination therapy with CTLA-4 and PD-1 blockade, by direct injection into the ablated tumor, will enhance anti-tumor immunity and rejection of tumor metastases (p. 4):

    PNG
    media_image1.png
    356
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    481
    media_image2.png
    Greyscale

Rosenberg teaches and demonstrates successful tumor treatment and abscopal effect:
Figure 2: “The image above demonstrates a FDG PET-CT scan performed 2 months after treatment with minimal peripheral FDG uptake of the ablated tumor site” indicating the ablated tumor site is reduced and treated.
Figure 3: “The above image is a FDG PET/CT performed 2 months after treatment showing resolution of infra-hillar adenopathy, with minimal residual uptake in peri-aortic adenopathy” indicating the tumor is reduced and treated.
Figure 4: “Patient #2: Patient is a 68 year old male with a 2 year history of a left renal mass. The patient underwent a left nephrectomy with a diagnosis of renal cell carcinoma. A subsequent CT scan demonstrated numerous lung nodules (>20) and a large L5 vertebral body mass. The patient was then treated with cryoablation of the L5 mass with intratumoral injection of Ipilimumab and Nivolumab into the ablated tumor site. A follow up CT scan 7 weeks after treatment demonstrated complete resolution of the lung nodules with a stable L5 mass” indicating abscopal treatment effect of the lung nodules.
Figure 7 (both images): “CT scan 7 weeks after procedure demonstrating resolution of lung nodules” indicating abscopal treatment effect of the lung nodules.
	
Applicants have not persuasively argued and provided objective evidence that the results and conclusion provided by Rosenberg are erroneous, or that Rosenberg does not teach a method of treating tumors/cancer in a subject by intraturmorally administering checkpoint inhibitors with cryoablation.

8.	Applicants point to the Littrup declaration and argue that in Patient #2 of Rosenberg, particularly Figure 6, “cryoablation does not appear to have been performed properly”. Applicants argue that there is no ice formation appearing in Figure 6 on the bone windows and this is unusual. Applicants argue that ice formation is important, and Figure 6 is unclear with regards to whether “adequate, let alone any, cryoablation was performed.”

9.	The arguments have been considered but are not persuasive. Applicants admit Figure 6 of Rosenberg demonstrates cryoablation procedure being performed. Applicant’s opinions or critique of how well or effective Rosenberg’s cryoablation methods are performed, or how detailed the scans are, do not provide objective evidence or persuasive arguments that cryoablation was never performed or disclosed. Examiner summarized above the repeated disclosure in Rosenberg for performing intratumoral administration of checkpoint inhibitors with cryoablation, and Applicants have not provided sufficient objective evidence to contradict Rosenberg’s disclosure. Just because Applicants opine there is no ice formation pictured in Figure 6, does not mean that ice never formed, did not previously form, or that cryoablation was never performed. Applicant’s arguments are not sufficient to contradict the explicit disclosure of, and success demonstrated by, Rosenberg.

10.	Applicants point to the Littrup declaration and argue that the images of Patient #2 in Figures 7 and 8 do not match the three anatomic levels of the metastatic lung nodules seen in the pre-treatment images shown in Figures 4 and 5. Applicants argue this indicates a lack of teaching of a crucial aspect of treatment response imaging.

11.	The arguments have been considered but are not persuasive. Applicants’ critique and assertion of poor image presentation in Rosenberg to demonstrate pre-and post-treatment effects are not sufficient to contradict the explicit disclosure by Rosenberg of methods for treating tumors or cancer in a patient comprising administering intratumorally two checkpoint inhibitors with cryoablation, and conclusions of success in treatment and abscopal effect. Contrary to arguments, Rosenberg does not lack teaching treatment response, and Applicants are directed to the summary of several of the Rosenberg disclosures provided in the sections above by Examiner.
Examiner maintains that Rosenberg not only discloses and successfully demonstrates a method of treating tumors or cancer in a patient comprising administering intratumorally two checkpoint inhibitors with cryoablation resulting in tumor regression and regression of secondary tumors at distant sites (abscopal effect), but Rosenberg teaches the mechanism of why this method was performed and was a success. Rosenberg explains in the Background that it is known that cryoablation of cancer destroys tumor tissue and can activate tumor-specific T cells by increasing the presentation of tumor antigens and causing the release of “Danger signals” to stimulate the immune system, but development of a systemic anti-cancer immune response (abscopal effect) can be restrained by immune checkpoints. Rosenberg also teach it is known that cryoablation alone is not sufficient to treat distant, metastatic sites (abscopal effect). Rosenberg teach known FDA-approved checkpoint inhibitors ipilimumab, nivolumab and pembrolizumab, as inhibitors of CTLA-4 and PD-1, that promote tumor rejection as a solution. Finally, Rosenberg conclude based on their clinical results that combination therapy of cryoablation with CTLA-4 and PD-1 blockade, by direct injection into the ablated tumor, will enhance anti-tumor immunity and rejection of tumor metastases. Therefore, Rosenberg explains the known mechanisms of each agent’s role in tumor treatment, the motivation for combining, and the successful results of combination, providing motivation and reasonable expectation of success.

12.	Applicants and the declaration argue that Rosenberg has not authored any subsequent papers on their results or subject matter or published papers on their studies in other peer-reviewed articles that would likely include more details of patients and methods. Applicants argue that based on these deficiencies, one skilled in the art would not consider Rosenberg as a viable teaching that patients can be effectively treated with a combination of techniques that include cryoablation. Applicants argue that one would not consider Rosenberg to be a reference as “proof-of-concept” that intratumoral administration of checkpoint inhibitors combined with cryoablation therapy of a primary tumor can cause regression of secondary tumors at a distant site.

13.	The arguments have been considered but are not persuasive. In these arguments, Applicants have provided no objective evidence to contradict the disclosure, images, results and conclusions of Rosenberg the would allow one of skill in the art to completely disregard and discredit the Rosenberg reference. 

14.	Applicants argue that none of the cited secondary references cure the deficiencies of Rosenberg.

15.	The arguments have been considered but are not persuasive because Rosenberg does not have the deficiencies argued by Applicants. The secondary references provide motivation and reasonable expectation of success to combine intratumoral chemotherapy/cyclophosphamide with the method of Rosenberg for the reasons of record.

16.	Claims 15, 17-21, 25-29, 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over:
US Patent Application Publication 2019/0023804, Onik et al (claiming priority to Jan. 2016), or
US Patent Application Publication 2020/0040095, Onik et al (claiming priority to Jan. 2016); 
either publication in view of Rosenberg et al (Journal for ImmunoTherapy of Cancer, 2015, 3(Suppl 2):P142); Marabelle et al (Annals of Oncology, 2017, 28(Supplement 12): xii33-xii43); Levy et al (Journal of Pharmacology and Experimental Therapeutics, 2009, 330:596-601); Mkrtichyan et al (Eur. J. Immunology, 2011, 41:2977-2986); and Celikoglu et al (Lung Cancer, 2008, 61:1-12).
US Patent Application Publication 2019/0023804 is Application 16/070,072, and US Patent Application Publication 2020/0040095 is Application 16/597,230 that is a CON of Application 16/070,072 and has the same disclosure. The rejection below references paragraphs in US Patent Application Publication 2019/0023804.
Both Onik US Patent Application Publications teach a method of treating a tumor or cancer or metastatic cancer in a patient comprising ablating the tumor and intratumorally administering to the patient at least two immune checkpoint inhibitors and a cytokine; wherein the checkpoint inhibitors are anti-PD-1 and CTLA-4 antibodies, wherein the antibodies are administered at a concentration of about 0.5 mg/ml to about 20 mg/ml; wherein ablating the tumor comprises cyroablation or RF-EMB; wherein cryoablation comprises temperatures at about -30 to 196°C; wherein the cancer is lung or prostate cancer; wherein the method uses a single probe, wherein a single device is used that comprises an ablation module and an injection module; wherein ablation is about 30 seconds long (all claims; all Figures; [3-41]; Example 1 and 2). Onik suggest the method further comprising administering chemotherapy ([94]).
The Onik US Patent Application Publications do not teach the method further comprising intratumorally administering chemotherapy or cyclophosphamide with the checkpoint inhibitors.
Rosenberg et al, Marabelle et al, Levy et al, Mkrtichyan et al, and Celikoglu et al all teach as set forth above.  Rosenberg et al, Marabelle et al, Levy et al, Mkrtichyan et al, and Celikoglu et al teach and demonstrate reasons for both motivation and success to add cyclophosphamide or chemotherapy to the intratumoral administration to treat cancer for the reasons set forth in the rejections above. 
The applied Onik US Patent Application Publication references have a common inventor with the instant application. Based upon the earlier effectively filed date of the references, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Response to Arguments
17.	Applicants argue that Onik employs all or a combination of different types of biological immunologic agents except for a “synthetic, non-protein drug” that is a cytotoxic or cytostatic chemotherapeutic drug. Applicants argue that Onik teaches combining cryotherapy and intratumoral immune checkpoint inhibition therapy with cytokine therapy, and not with chemotherapy. Applicants argue it is not obvious to substitute chemotherapy in the method of Onik for cytokine therapy because chemotherapy and cytokine therapy induce different mechanisms of immune response. Applicants argue the secondary references do not remedy the deficiency of Onik.

18.	The arguments have been considered but are not persuasive. Applicants are arguing limitations not recited in the claims. Except for claim 36 limiting the chemotherapeutic to cyclophosphamide, the claims are not limited to administering a “synthetic, non-protein drug”. Contrary to arguments, the rejection of record does not argue obviousness for substituting a chemotherapeutic for a cytokine in the method of Onik, but rather argues obviousness for adding or combining chemotherapy to the method of Onik (emphasis added): “Rosenberg et al, Marabelle et al, Levy et al, Mkrtichyan et al, and Celikoglu et al all teach as set forth above.  Rosenberg et al, Marabelle et al, Levy et al, Mkrtichyan et al, and Celikoglu et al teach and demonstrate reasons for both motivation and success to add cyclophosphamide or chemotherapy to the intratumoral administration to treat cancer for the reasons set forth in the rejections above”. Therefore Applicants’ arguments against substituting chemotherapy for cytokines are moot. Onik explicitly teaches and suggest adding chemotherapy to their method, as stated in the rejection citing paragraph [94] of Onik:
[0094] The methods can be used alone or in combination with other methods for treating cancer in patients. Accordingly, in some instances, the methods described herein can further include treating the patient using surgery (e.g., to remove a portion of the tumor), chemotherapy, immunotherapy, gene therapy, and/or radiation therapy. Compositions and methods described herein can be administered to a patient at any point, e.g., before, during, and/or after the surgery, chemotherapy, immunotherapy, gene therapy, and/or radiation therapy.
The abstract of Onik also teaches including chemotherapy:

Provided herein are new compositions, methods, and devices to treat cancer through a combination of immunologic chemotherapeutic agents and ablation techniques. These compositions can include immune checkpoint inhibitors, cytokines and nucleic acid drugs that aid in eliciting an immune response to treat the tumor. The administration of these compositions in addition to various ablating techniques provides a presentation of the cancer cell antigens to the immune system and the immunologic targeting of the cancer.

Contrary to arguments, Onik does not comprise the deficiencies argued, and the cited secondary references provide motivation and reasonable expectation of success to add chemotherapy/cyclophosphamide to the method of Onik, as Onik suggested and for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


19.	Claims 15, 17-21, 25-34, 36, and 37 remain/ are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 7, 8, 10-12, 15-17, 19-25, 28, 31-36 of copending Application No. 16/597,230 (recently issued to patent) in view of Rosenberg et al (Journal for ImmunoTherapy of Cancer, 2015, 3(Suppl 2):P142); Marabelle et al (Annals of Oncology, 2017, 28(Supplement 12): xii33-xii43); Levy et al (Journal of Pharmacology and Experimental Therapeutics, 2009, 330:596-601); Mkrtichyan et al (Eur. J. Immunology, 2011, 41:2977-2986); and Celikoglu et al (Lung Cancer, 2008, 61:1-12).
The copending application claims:
A system for treating a tumor in a patient, the system comprising;
a cryotherapy tool configured to ablate the tumor, thereby creating an RF-EMB type lesion in the tumor, the cryotherapy tool comprising:
an elongated tool body having a first end insertable into the tumor and a second end;
a supply channel defined along a length of the tool body from the second end of the tool body to the first end of the tool body, wherein the second end of the tool body is configured to fluidically connect a fluid source to the supply channel; and
a cooling head disposed at the first end of the elongated tool body and fluidically connected to the supply channel;
a controller configured to control supply of fluid to the cooling head to apply a cryotherapy treatment to the tumor, the cryotherapy treatment comprising exactly one freeze- thaw cycle configured to cause immediate destruction and rupture of cell membranes of cells of the tumor and release of intracellular components and antigens into an extracellular space; and
a composition administration system configured to administer to the patient, intratumorally and substantially concurrently with application of the cryotherapy treatment, a composition comprising a combination of at least two immune checkpoint inhibitors and at least one cytokine, each being present in the composition in therapeutically effective amounts, and a pharmaceutically acceptable carrier, in an amount sufficient to treat the tumor,
wherein the at least two checkpoint inhibitors are a CTLA-4 inhibitor and a PD-1 inhibitor, and wherein the cytokine is GM-CSF;
wherein the controller is configured to control the supply of fluid to apply a freeze portion of the freeze-thaw cycle at a temperature between approximately -30° C. and -196° C;
a method of treating a tumor in a patient, comprising: ablating the tumor to cause destruction of cell membranes of cells of the tumor and release of intracellular components and antigens, thereby creating an RF-EMB type lesion in the tumor, wherein ablating the tumor comprises: applying a cryotherapy treatment to the tumor using a cryotherapy tool, wherein applying the cryotherapy treatment comprises exactly one freeze-thaw cycle to the tumor; and applying an RF-EMB treatment to the tumor using the cryotherapy tool, wherein applying the RF-EMB treatment comprises applying an electrical field to the tumor, the electrical field being sufficient to cause immediate destruction and rupture of the cell membranes of cells of the tumor; and administering to the patient, intratumorally and substantially concurrently with the ablating of the tumor, a composition comprising a combination of at least two immune checkpoint inhibitors and at least one cytokine, each being present in the composition in therapeutically effective amounts, and a pharmaceutical carrier, in an amount sufficient to treat the tumor, wherein the at least two checkpoint inhibitors are a CTLA-4 inhibitor and a PD-1 inhibitor, and wherein the cytokine is GM-CSF;
wherein applying the cryotherapy treatment comprises applying a freeze portion of the freeze-thaw cycle for at least 30 seconds;
wherein ablating the tumor comprises ablating a tumor in a prostate of the patient, pancreas of the patient, a bladder of the patient, a brain, a liver, a kidney, a lung, or a bone of the patient.
The copending recently allowed application does not claim the method further comprising administering intratumorally a chemotherapeutic or cyclophosphamide.
Rosenberg et al, Marabelle et al, Levy et al, Mkrtichyan et al, and Celikoglu et al all teach and demonstrate reasons for motivation and reasonable expectation of success for cryoablation combined with intratumoral administration of a combination of two checkpoint inhibitors and cyclophosphamide/chemotherapy for the reasons set forth in the rejections above.
The rejection is no longer provisional because the application was recently issued to patent.


20.	Claims 15, 17-21, 25-34, 36, and 37 remain/ are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 26, 69, 70, 72-73, 109-113, 120-124, 126-137 of copending Application No. 16/070,072 in view of Rosenberg et al (Journal for ImmunoTherapy of Cancer, 2015, 3(Suppl 2):P142); Marabelle et al (Annals of Oncology, 2017, 28(Supplement 12): xii33-xii43); Levy et al (Journal of Pharmacology and Experimental Therapeutics, 2009, 330:596-601); Mkrtichyan et al (Eur. J. Immunology, 2011, 41:2977-2986); and Celikoglu et al (Lung Cancer, 2008, 61:1-12).
The copending application claims:
A  method of treating a tumor in a patient, comprising administering to the patient intratumorally a composition comprising a combination of at least two immune checkpoint inhibitors and at least one cytokine, each being present in the composition in therapeutically effective amounts, and a pharmaceutically acceptable carrier, in an amount sufficient to treat the tumor, wherein the at least two checkpoint inhibitors are a CTLA-4 inhibitor and a PD-1 inhibitor, and wherein the at least one cytokine is GM-CSF; and ablating at least a portion of the tumor, thereby creating a zone of lesion, wherein the ablating is performed using a combination of radiofrequency electrical mem-brane breakdown (RF-EMB) and cryoablation, to thereby treat the tumor;
wherein the composition comprises the CTLA-4 inhibitor at a concentration of approximately 0.5 to 10 mg/ml, the PD-1 inhibitor at a concentration of approximately 0.5 to 20 mg/ml, and the GM-CSF at a concentration of approximately 10 to 500 ug/ml;
wherein ablating is performed using a probe which is capable of RF-EMB and cryoablation;
wherein the CTLA-4 inhibitor is ipilimumab or tremelimumab and the PD-1 inhibitor is selected from the group consisting of pembrolizumab, nivolumab, pidilizumab, MK-3475, and MEDI 4736;
wherein the freeze is about 30 seconds long, and wherein the cryoablation is performed at about -30°C.
The copending application does not claim the method further comprising administering intratumorally a chemotherapeutic or cyclophosphamide.
Rosenberg et al, Marabelle et al, Levy et al, Mkrtichyan et al, and Celikoglu et al all teach and demonstrate reasons for motivation and reasonable expectation of success of cryoablation combined with intratumoral administration of a combination of two checkpoint inhibitors and cyclophosphamide or chemotherapy for the reasons set forth in the rejections above.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
21.	Applicants argue that the copending applications (Onik) are fundamentally different from the claimed invention for the reasons argued above in the 35 USC 103 rejection. One of ordinary skill in the art would have no motivation and reasonable expectation of success to substitute the cytokine disclosed in Onik for a chemotherapeutic agent to arrive at the claimed invention.

22.	The arguments have been considered but are not persuasive for the reasons set forth above relevant to Onik in the 35 USC 103 rejection. Contrary to arguments, the rejections do not argue substituting chemotherapy for cytokine therapy, but rather argue motivation and success for combining chemotherapy with the claimed methods of Onik. The function of each agent (ablation, intratumoral checkpoint inhibitors and chemotherapy/ cyclophosphamide) in enhancing anti-tumor immune response for the treatment of cancer and metastases are known and established by the cited prior art, as well as various combinations of the agents acting successfully or synergistically in tumor or metastases treatment. 

23.	Applicants state new claim 37 combines the limitations of claims 15 and 28-31 and argue they surprisingly discovered the treatment provided benefits by minimally invasive ablation, minimal thermal ablation, safeguarding adjacent protein structure by limiting the size of ablation and intratumorally injecting combined immunotherapy with ablation allows for low dose immunotherapy.
	
24.	The arguments have been considered but are not persuasive. The limitations of claim 37 were addressed in the rejections above and the cited combined references of the rejections render obvious each of the steps and reagents of claim 37 for the reasons of record. The cited references provide both motivation and reasonable expectations of success to utilize the steps and reagents claimed for the treatment of cancer in a minimally invasive manner, and applicants have not provided or persuasively argued any evidence for the asserted unexpected or surprising results over what is taught and expected by the cited prior art of record.

Conclusion
25.	Conclusion: No claim is allowed.

26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642